PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
I.DE.L S.R.L.
Application No. 35/510,375
Filed: 13 Mar 2020
For: Flowerpot
Docket No. 70004-0069
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed May 18, 2022.  

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.

The instant application was held abandoned for failure to timely file a reply to the Notification of Refusal, mailed September 15, 2021. This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned on  December 16, 2021.  The Office mailed a Notice of Abandonment on March 28, 2022.  

Petitioner asserts that he never received the September 15, 2021 Notification of Refusal.

To establish nonreceipt of an Office action, a petitioner must: 1) include a statement that the Office action was not received; 2) attest to the fact that a search of the file jacket and docket records indicates that the Office action was not received; and 3) include a copy of the docket record where the nonreceived Office action would have been entered had it been received and docketed.1  A proper docket report consists of a “docket record where the nonreceived Office action would have been entered had it been received and docketed.”2  “For example, if a three month period for reply was set in the nonreceived Office action, a copy of the docket record showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted...”3  

In addition, the Manual of Patent Examining Procedure § 711.03(c) also states:	

A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm.  That is, if a three month period for reply was set in the non-received Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the non-received Office action must be submitted as documentary proof of nonreceipt of the Office action.  If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question (emphasis added).	

Here, petitioner has not submitted a copy of a master docket showing all of the firm’s replies docketed for a due date of December 15, 2021. On renewed petition, petitioner should submit a copy of a master docket.  If no such master docket exists, petitioner should so state. 

If reconsideration of this decision is not requested, Applicant may file a petition to revive under 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web or Patent Center
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/	
Cliff Congo			
Attorney Advisor – Office of Petitions 


    
        
            
        
            
    

    
        1  See MPEP 711.03(c)(I).
        2  Id.
        3  Id.